 


114 HJ 62 IH: To authorize the use of the Armed Forces of the United States against Iran if Iran commits a serious violation of its commitments or obligations under the Joint Comprehensive Plan of Action, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
114th CONGRESS
1st Session
H. J. RES. 62 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Larson of Connecticut introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
 
JOINT RESOLUTION 
To authorize the use of the Armed Forces of the United States against Iran if Iran commits a serious violation of its commitments or obligations under the Joint Comprehensive Plan of Action, and for other purposes. 
 
 
 
1.Sense of CongressIt is the sense of Congress that— (1)the President should be commended for the unwavering commitment to ensure that Iran never acquires a nuclear weapon and the willingness to explore a peaceful path to ensure Iran remains free of nuclear weapons; 
(2)the President and the administration should be commended for exhausting diplomatic means in working with the P5+1 countries to reach the Joint Comprehensive Plan of Action agreement with Iran that will ensure Iran’s civilian nuclear program finally becomes compliant with the International Atomic Energy Agency under unprecedented new regulations and highly intrusive international inspection without jeopardizing the capability of the United States and United States allies to intervene militarily if such option becomes necessary; and (3)if, at any time, the President determines that Iran’s nuclear program becomes noncompliant under the Joint Comprehensive Plan of Action agreement and poses a threat to the national security of the United States, then the President should work with Congress to utilize appropriate measures, not limited to military intervention, to eliminate such threat. 
2.Authorization for use of United States Armed Forces to dismantle Iranian nuclear technology 
(a)In generalThe President is authorized to use the Armed Forces of the United States against Iran to dismantle Iran’s nuclear infrastructure if the President— (1)certifies to Congress that inspectors of the International Atomic Energy Agency (IAEA) have determined that Iran has failed to comply with its commitments or obligations under the Joint Comprehensive Plan of Action and the President determines that such failure on behalf of Iran is serious in nature and a threat to the national security of the United States; 
(2)certifies to Congress that the provisions of the relevant United Nations Security Council resolutions relating to the application of sanctions against Iran have been re-imposed under the terms and conditions of Article 37 of the Joint Comprehensive Plan of Action as a result of such failure of Iran to comply with its commitments or obligations under the Joint Comprehensive Plan of Action; and  (3)provides to Congress a scope and strategy for the use of the Armed Forces under the authority of this section. 
(b)War Powers Resolution requirements 
(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution. (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 
3.Reports and consultation with Congress 
(a)ReportsThe President shall, at least once every 60 days after the date of the enactment of this joint resolution, submit to Congress a report on matters relevant to this joint resolution, including actions taken pursuant to the exercise of authority provided under section 2(a), including the use of lethal force and civilian casualties, as well as plans for the redeployment of the Armed Forces after actions taken pursuant to this joint resolution are completed. (b)Consultation with CongressThe President shall regularly consult with the congressional committees of jurisdiction on actions taken pursuant to the exercise of authority provided under section 2(a). 
4.Rule of constructionNothing in this joint resolution shall be construed to interfere or violate the President’s inherent right to authorize limited military force in self-defense pursuant to the United States Constitution and the War Powers Resolution. 5.Joint Comprehensive Plan of Action definedIn this joint resolution, the term Joint Comprehensive Plan of Action means the Joint Comprehensive Plan of Action, signed at Vienna July 14, 2015, by Iran and by the People’s Republic of China, France, Germany, the Russian Federation, the United Kingdom and the United States, with the High Representative of the European Union for Foreign Affairs and Security Policy, and all implementing materials and agreements related to the Joint Comprehensive Plan of Action. 
6.SunsetThe authority granted in section 2(a) shall terminate on the date that is 1 year after the date on which the requirements of paragraphs (1), (2), and (3) of such section 2(a) have been met.  